Citation Nr: 1622586	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  14-19 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), prior to August 12, 2013.

2.  Entitlement to an evaluation in excess of 30 percent for an acquired psychiatric disability, to include PTSD, from August 12, 2013.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1971.

This appeal is before the Board of Veterans' Appeals (Board) from an August 2013 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In March 2016, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript is included in the claims file.

The issue of entitlement to an increased rating for PTSD from August 12, 2013, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's PTSD was not productive of occupational and social impairment with reduced reliability and productivity; occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood; or total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 percent for an acquired psychiatric disorder, to include PTSD, from August 12, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 4.125, 4.126, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist
		
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, the Veteran's claim for an increased disability rating arises from his disagreement with the initial evaluation assigned after the grant of service connection.  Where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.  

The Veteran was provided a VA mental health examination in August 2013.  The Board finds that this examination and its associated report were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination report was based on examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Merits

The Veteran seeks an increase to his 30 percent rating for PTSD.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Diagnostic Code 9411 of 38 C.F.R. § 4.130 specifically addresses PTSD; however, all psychiatric disabilities are evaluated under a general rating formula for mental disorders.  Under the general rating formula, the Veteran's current 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443.  Furthermore, the rating code requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment at a level consistent with the assigned rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

One factor for consideration is the Global Assessment Functioning (GAF) score, which is based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed.), p. 32.).  Scores ranging from 61-70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally good functionality with meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score ranging from 31 to 40 indicates that there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A score ranging from 21 to 30 represents a person who demonstrates behavior that is considerably influenced by delusions or hallucinations or has serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation), or has the inability to function in most areas (e.g., stays in bed all day; no job, home, or friends).

VA treatment records reflect that in October 2012, the Veteran reported PTSD symptoms which had increased over the prior couple of years, particularly in the prior 3-4 months since leaving work.  He reported the inability to experience many emotions unless they are very intense.  Symptoms included recurrent intrusive thoughts, flashbacks, sleep difficulties, restricted range of emotions, hypervigilance, and exaggerated startle response.  He denied panic attacks, anxiety symptoms, cognitive symptoms, psychotic symptoms, and manic symptoms.  He reported depressive symptoms, but denied suicidal ideation and reported that he continued to actively participate in mountain biking.  He stated that he was able to talk about his problems with his friends who are veterans and with his wife.  He was diagnosed with PTSD and assigned a GAF score of 55.  His psychologist remarked that his symptoms only minimally interfere with his life.  He began regular treatment for his symptoms, which improved at one point when he accepted a role as a military consultant for a local theatrical production.

The Veteran underwent a VA examination on August 12, 2013.  He reported nightmares, flashbacks, physiological arousal to stimuli related to stressors, startle response, and hypervigilance.  The examiner diagnosed PTSD resulting in occupational and social impairment due to mild or transient symptoms which are either controlled by medication or decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  The Veteran was assigned a GAF score of 65.  The examiner noted symptoms of anxiety, suspiciousness, panic attacks occurring weekly or less often, and chronic sleep impairment.

At his March 2016 hearing, the Veteran reported a recurring dream that woke him up in the middle of almost every night.  He said that reminders of death trigger his PTSD, and so he avoids movies and the news.  He reported that his PTSD makes him constantly edgy, impeding his relationships with his family members and causing him to jump when the phone rings.  He stated that when he hears sirens, he wonders where he is and what he is supposed to be doing.  He reported paranoia, constant anxiety, and the inability to grieve for his relatives who had died.  He stated that he isolates himself more and more often and did not have many friends.

The Board finds that an evaluation in excess of 30 percent is not warranted for the period prior to August 12, 2013.  Higher ratings are available for occupational and social impairment with reduced reliability and productivity; occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood; or total occupational and social impairment.  The Board finds no evidence of manifestations of such severity.  The Board finds highly probative the opinion of the VA examiner that the Veteran's symptoms were productive of occupational and social impairment due to mild or transient symptoms which are either controlled by medication or decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  This evaluation of the Veteran's symptoms is consistent with the remainder of the record evidence, particularly the October 2012 opinion of his VA treating psychologist, who noted that his symptoms only minimally interfere with his life.  Furthermore, the Veteran's assigned GAF scores are indicative of symptoms varying from mild to moderate, and his treatment records and VA examination show a capability to maintain social and familial relationships.  His symptoms did not prevent him from pursuing activities such as mountain biking or being involved with a theatrical production.  Prior to his examination on August 12, 2013, he routinely denied more serious symptoms such as panic attacks, suicidal ideation, cognitive symptoms, or even anxiety symptoms.  As such, the Board finds that the reports of symptoms at his March 2016 Board hearing are less probative than these contemporaneous reports for the period prior to August 12, 2013.  For these reasons, the Board finds that an initial evaluation in excess of 30 percent for PTSD is not warranted for the period prior to August 12, 2013.

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's PTSD.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities, including nightmares, flashbacks, physiological arousal to stimuli related to stressors, startle response, and hypervigilance, anxiety, suspiciousness, panic attacks occurring weekly or less often, and chronic sleep impairment, are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his PTSD is more severe than is reflected by the assigned rating.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).


ORDER

An initial evaluation in excess of 30 percent for an acquired psychiatric disability, to include PTSD, prior to August 12, 2013, is denied.


REMAND

The Board finds that the Veteran's appeal must be remanded to obtain VA treatment records for the period from August 12, 2013.

The decision above is based in part on VA treatment records obtained from the VA medical center in Houston, Texas.  These records indicate that they cover the period from September 12, 2012 through August 12, 2013, which was also the date of the Veteran's VA examination.

In October 2014, the Veteran submitted copies of VA medical records in support of his appeal.  Included in these records were excerpts of the records already in his file, as well as the first page of treatment notes from January, May, August, and October of 2014.  These mental health treatment notes are incomplete, as they indicate that they are continued on subsequent pages not present in the file.  At his March 2016 hearing, the Veteran testified that he continued current treatment at the Houston VA medical center, and had been treated there for four years.  

Under the VCAA, VA must obtain relevant medical treatment or examination records at VA healthcare facilities if the claimant furnishes information sufficient to locate those records.  38 U.S.C.A. § 5103A(c)(2); see Loving v. Nicholson, 19 Vet. App. 96, 102 (2005).  Because the record indicates the existence of outstanding VA treatment records, remand is necessary to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant treatment records from the VAMC in Houston, Texas, since August 12, 2013, and associate them with the Veteran's claims file.

2.  After completing the above and any other development deemed necessary, including the procurement of a VA examination, readjudicate the appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


